Plaintiff in error was convicted on an information charging the unlawful conveyance of one quart and one half pint of whisky from a point unknown in Oklahoma county to the corner of Third and Santa Fe streets, in Oklahoma City, and in pursuance of the verdict was sentenced to be confined in the county jail for 90 days and to pay a fine of $200 and the costs.
The only testimony is that introduced by the state: W.W. Slayton testified that on the 12th day of September, 1917, he was captain of police, and on said date saw the defendant, Jones, going west on Third street, and met him near the corner of Third and Santa Fe streets shook hands with him, and said to him, "Charley, I want that whisky;" and thereupon Jones said, "I am blowed up;" that he searched Jones and found a quart and two half pints of whisky on him.
The only question presented is the sufficiency of the evidence to support the verdict. An examination of the record discloses no merit in this appeal. The judgment herein is therefore affirmed. Mandate forthwith.